FULMER, Judge.
John and Pamela Poag appeal an adverse final summary judgment in an action alleging misrepresentation and fraud in the purchase and sale of real property. We reverse the summary judgment on the basis of recent decisions interpreting the economic loss rule.
The Poags entered into a written contract to purchase a motel from appellees Nicholas and Kristen Harring. The other appellees are real estate companies and agents who were involved in the transaction. The Poags have alleged that the Harrings and other appellees made factual representations to them regarding the condition of the property and certain financial data pertaining to the motel business. The Poags have further alleged that these representations were false and that they relied upon them in entering into the agreement.
The trial court granted the appellees’ motions for summary judgment on the basis that the economic loss rule prevented the Poags’ recovery of damages in this case. The court cited Raymond James & Associates, Inc. v. PK Ventures, Inc., 666 So.2d 174 (Fla. 2d DCA 1995), and Woodson v. Martin, 663 So.2d 1327 (Fla. 2d DCA 1995), which were the controlling authorities at that time. After the trial court entered its order, the Florida Supreme Court quashed Woodson in Woodson v. Martin, 685 So.2d 1240 (Fla.1996), and further explained the economic loss rule in HTP, Ltd. v. Lineas Aereas Costarricenses, S.A., 685 So.2d 1238 (Fla.1996), stating that a cause of action for fraudulent inducement is an independent tort and is not barred by the economic loss rule.
Because the amended complaint in this case states a cause of action for fraudulent misrepresentation independent of any breach of contract action, we reverse the summary judgment and remand for further proceedings.
DANAHY, A.C.J., and LAZZARA, J., concur.